SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

474
KAH 12-01264
PRESENT: SMITH, J.P., PERADOTTO, CARNI, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
LEROY PEOPLES, PETITIONER-APPELLANT,

                     V                            MEMORANDUM AND ORDER

NEW YORK STATE DEPARTMENT OF CORRECTIONAL
SERVICES, RESPONDENT-RESPONDENT.


ALAN BIRNHOLZ, EAST AMHERST, FOR PETITIONER-APPELLANT.

LEROY PEOPLES, PETITIONER-APPELLANT PRO SE.


     Appeal from a judgment of the Supreme Court, Wyoming County (Mark
H. Dadd, A.J.), entered May 29, 2012 in a habeas corpus proceeding.
The judgment denied the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Memorandum: Petitioner commenced this habeas corpus proceeding,
contending that the statute of limitations had expired on some of the
crimes charged in the indictment, Supreme Court lacked jurisdiction
because of his age at the time some of his crimes were committed, and
he was illegally extradited from Connecticut to New York. We conclude
that Supreme Court properly denied the petition. “Habeas corpus
relief is unavailable because petitioner’s contention in support of
the petition ‘could have been, or [was], raised on direct appeal or by
a motion pursuant to CPL article 440’ ” (People ex rel. Lewis v
Graham, 96 AD3d 1423, 1423, lv denied 19 NY3d 813). We note, in any
event, contrary to petitioner’s contention, that he “failed to
‘present factual issues that would entitle [him] to an evidentiary
hearing’ ” (People ex rel. Mitchell v Cully, 63 AD3d 1679, 1679, lv
denied 13 NY3d 708; see People ex rel. Jackson v New York State Dept.
of Correctional Servs., 253 AD2d 919, 919). Petitioner’s remaining
contentions are not properly before us because they are raised for the
first time on appeal (see People ex rel. Victory v Travis, 288 AD2d
932, 934, lv denied 97 NY2d 611).




Entered:   May 2, 2014                          Frances E. Cafarell
                                                Clerk of the Court